Citation Nr: 0722550	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  06-12 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased disability evaluation for post-
operative residuals, spontaneous pneumothorax, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for an increased rating in excess of 30 
percent for post-operative residuals, spontaneous 
pneumothorax.

In September 2006 the veteran attended a video-conference 
hearing before the undersigned.  A transcript of this hearing 
is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's last VA examination for his service connected 
back disability was in April 2005.  At his September 2006 
hearing, the veteran stated that since the April 2005 
examination, his chest got tight and he had difficulty 
breathing when he got excited.     

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The veteran's statements at his September 2006 
hearing provide evidence of worsening since the last 
examination in April 2005.

The veteran also testified that he had been forced to change 
his employment from technician and engineering jobs to the 
real estate business as a result of his physical limitations 
caused by his post-operative residuals, spontaneous 
pneumothorax.  Specifically, the veteran claims that he could 
no longer work in the manufacturing industry as his 
employment involved manual labor such as lifting.  After 
running out of unemployment benefits, the veteran began 
working as a realtor.  He stated that he would average 
between $50,000 and $80,000 annually for his manufacturing 
engineering.  He stated that last year his gross salary as a 
realtor was approximately $13,000.  The veteran also stated 
that he missed work on a few occasions as a result of 
breathing problems and potentially lost customers as he was 
unable to do full house tours as a realtor.  This testimony 
potentially raised the question of entitlement to an 
extraschedular evaluation.  In such a case the veteran must 
be afforded an opportunity to submit employment records 
showing the impact of his disability on employment.  Spurgeon 
v. Brown, 10 Vet. App. 194 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
pulmonary examination. All necessary 
tests, including pre-and post- 
bronchodilator Pulmonary Function Tests 
(PFTs) (unless medically 
contraindicated), should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  In particular, the examiner 
should report the percent predicted of 
Forced Expiration Volume in One Second 
(FEV-1), the ratio of FEV-1 to Forced 
Vital Capacity (FEV- 1/FVC), and 
Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method 
(DLCO).

2.  Invite the veteran to submit 
employment and other records showing the 
impact of his post-operative residuals, 
spontaneous pneumothorax on his 
employment.

3.  If records are received showing 
marked interference with employment 
caused by post-operative residuals, 
spontaneous pneumothorax, refer the case 
to the Under Secretary for Benefits or 
the Director, Compensation and Pension 
Service for consideration of the 
assignment of an extraschedular rating 
for the veteran's service-connected post-
operative residuals, spontaneous 
pneumothorax pursuant to the provisions 
of 38 C.F.R. § 3.321(b).

4.  Then re-adjudicate the claim on 
appeal.  If any determination remains 
adverse to the veteran, issue a 
supplemental statement of the case before 
the claims folder is returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


